Citation Nr: 1021575	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, claimed as ventricular septal defect.  

2.  Entitlement to service connection for a skin disorder, 
claimed as acne keloidalis nuchae.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 1986.  He has also reported unverified Reserve 
service from April 1987 to December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was originally denied by the Board within a 
November 2007 rating decision.  However, the Veteran 
subsequently appealed that determination to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court issued a 
March 2009 order vacating the November 2007 decision and 
granting a Joint Motion for Remand which returned these 
issues to the Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for disorders of the 
heart and skin.  In its prior November 2007 denial, the Board 
noted that his service treatment records were not available, 
and concluded VA had made adequate, but fruitless, efforts to 
obtain such records.  However, per the Joint Motion, such 
efforts were inadequate and further development is required.  

First, VA must request any available service treatment and/or 
personnel records from the Veteran's reported Reserve unit in 
Monroe, Louisiana, the 2nd Battalion, 378th Regiment, 2nd 
Brigade.  While he has reported he already visited this unit, 
and found no such records were available, the Joint Motion 
concluded another attempt to obtain records was warranted.  

Additionally, VA must contact the Army Reserve Recruiting 
Office in Monroe, Louisiana, for any records related to the 
Veteran's reported attempt to re-enter active duty, which was 
denied.  

Next, the Joint Motion found VA's efforts to obtain the 
Veteran's service treatment and/or personnel records were 
inadequate.  While the National Personnel Records Center 
(NPRC) was contacted by the RO, and no service treatment or 
personnel records were obtained, additional contact efforts 
should have been made by the RO.  

The NPRC stated the Veteran's records were in the possession 
of "address code 13" (the Adjutant General for the state of 
the Veteran's Reserve unit), but follow-up efforts to obtain 
these records were not performed.  Therefore, remand on this 
basis is required.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the 2nd Battalion, 378th 
Regiment, 2nd Brigade, as well as the Army 
Reserve Recruiting Office in Monroe, 
Louisiana, to obtain any service 
treatment, personnel, or other medical 
records available for the Veteran.  All 
such efforts, and any responses, must be 
documented for the record.  

2.  Contact the Adjutant General's Office 
for Virginia and Louisiana to determine if 
either office has service treatment and/or 
personnel records for the Veteran.  Also, 
contact the U.S. Army Human Resources 
Command, ATTN: AHRC-PAV-V, 1 Reserve Way, 
St. Louis, MO, 63132-5200, for any 
pertinent service or personnel records for 
the Veteran.  All such efforts, and any 
responses, must be documented for the 
record.  

3.  Upon completion of the above, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

